Citation Nr: 0930941	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  02-20 366A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to 
September 1999.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an April 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO denied 
entitlement to service connection for hypertension.  

In his March 2003 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veteran's Law Judge in Japan.  
The Veteran's claims file was subsequently transferred to the 
RO, in Pittsburgh, Pennsylvania.  That RO scheduled him for a 
hearing at that RO in May 2006.  In a letter sent to the RO 
in April 2006, the Veteran asked that his hearing be 
cancelled and reported that he remained employed in Japan.

In September 2006, the Board remanded this matter for further 
development.

Jurisdiction over the claim now resides with the RO in Sioux 
Falls, South Dakota.  

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2008) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In a January 2009 letter the Veteran 
reported that he had lost his job due to the effects of his 
service connected disabilities.  The issue of entitlement to 
TDIU under 38 C.F.R. § 4.16(b) (2008), is referred to the RO 
for adjudication.

In the January 2009 letter the Veteran also raised the issues 
of entitlement to service connection for a psychiatric 
disability and entitlement to increased ratings for his right 
elbow and left knee disabilities.  These claims have not yet 
been adjudicated and are also referred to the RO for 
appropriate action.  



FINDING OF FACT

The Veteran did not have hypertension in service, 
hypertension did not manifest within one year after service, 
and the Veteran's current hypertension is not related to his 
service.

CONCLUSION OF LAW

The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In an October 2005 letter, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection for hypertension.  This letter also satisfied the 
second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The timing 
deficiency with regard to this letter was cured by 
readjudication of the claim in a June 2009 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the October 2005 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in a March 2006 letter.  The timing deficiency 
with regard to this letter was cured by readjudication of the 
claim in the June 2009 supplemental statement of the case.  
Mayfield, 499 F.3d at 1317. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained some of the Veteran's service 
treatment records and all of the identified post-service 
private medical records.  The Veteran has not received any 
post-service VA treatment.  VA requested the Veteran's 
remaining service treatment records; however no such records 
could be located.  Therefore, VA determined that any further 
efforts to obtain such records would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2008).  

Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  The service 
department has not suggested alternate sources of records, 
but VA did ask the Veteran for copies of any records in his 
possession.  He provided all records in his possession.  

In addition, the Veteran was afforded a VA examination for 
hypertension.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for 
hypertension is thus ready to be considered on the merits.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, 21 Vet. App. at 307; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more. Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code (DC) 
7101, Note 1 (2008).

The Veteran's medical records indicate that he has been given 
a current diagnosis of hypertension.  Such records include an 
April 2004 medical examination report from the U.S. Naval 
Hospital in Yokosuka, Japan (Naval Hospital) and a May 2009 
VA examination report. 

The Veteran's service treatment records indicate that there 
was no in-service diagnosis of hypertension as defined by VA.  
Elevated blood pressure readings were noted in service as 
follows: 170/110 in September 1995; 156/96 in September 1996; 
176/95, 140/96, and 144/92 in August 1997; 142/90 in December 
1997; 142/90 in January 1998; 160/80 in January and October 
1998; 152/100 and 158/96 in May 1998; 140/90 in August 1998; 
160/90 in November 1998; 162/96 in December 1998; and 158/90 
and 156/98 in March 1999.  There were, however, many in-
service readings below 90mm. and 160mm. for diastolic and 
systolic pressure, respectively.  

While there were in-service notations of borderline high 
blood pressure or high blood pressure in November 1998, March 
1999, and April 1999, there was no in-service diagnosis of 
hypertension and none of the in-service elevated blood 
pressure readings indicate hypertension for VA purposes, as 
hypertension was not confirmed by readings taken two or more 
times on three different days.  38 C.F.R. § 4.104, DC 7101, 
Note 1.  Also, as indicated by the May 2009 VA examination 
report, the Veteran did not take any medications for high 
blood pressure during service.

Furthermore, the Veteran's service treatment records indicate 
that he suffered from numerous medical problems while in 
service, including chronic pain and anxiety.  For example, 
the Veteran experienced pain from multiple musculoskeletal 
problems and reported on an April 1999 report of medical 
history that he experienced persistent excessive worry in the 
preceding year and a half due to such things as Medical Board 
and worries about the future.  

The May 2009 VA examination report indicates that the 
elevated blood pressure readings in service were related to 
such symptoms and that the Veteran's blood pressure was 
essentially within normal limits when not experiencing those 
symptoms.  The report also indicates that the Veteran 
reported that it was not until after service that he was 
given a diagnosis of hypertension.  Thus, the preponderance 
of the evidence reflects that the Veteran did not have 
hypertension in service, notwithstanding the elevated blood 
pressure readings and notations of high blood 
pressure/borderline high blood pressure.

In addition, hypertension did not manifest within the one 
year presumptive period. The first indication of hypertension 
is in October 2003 after care instructions from the Naval 
Hospital and the first diagnosis of hypertension is in the 
April 2004 Naval Hospital medical examination report, which 
contained a blood pressure reading of 135/69 and noted that 
the Veteran's hypertension was controlled by medication 
(Lisinopril).  

The May 2009 VA examination report indicates that the Veteran 
reported that he was first diagnosed with hypertension at the 
Naval Hospital between 2000 and 2001.  While the Veteran is 
competent to report a doctor's diagnosis of hypertension, his 
testimony must be weighed against the objective evidence.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

In this case, the objective evidence of a lack of 
hypertension prior to the October 2003 Naval Hospital after 
care instructions outweighs the Veteran's unsupported 
statement to the contrary.  Furthermore, the examiner who 
conducted the May 2009 VA examination stated that it appeared 
more likely that the Veteran did not develop or get diagnosed 
with hypertension until 2 years after service.  Thus, the 
evidence reflects that the Veteran's hypertension first 
manifested more than a year after his September 1999 
separation from service.

The only medical opinion as to the etiology of the Veteran's 
current hypertension indicates that it is not likely related 
to service.  The May 2009 VA examination report includes an 
opinion that it is not likely ("less than likely than not") 
that the Veteran's hypertension started in service.  This 
opinion was based on the fact that a review of the Veteran's 
service treatment records revealed that he was basically 
normotensive in service as long as he wasn't experiencing 
anxiety, stress, or pain, all of which normally raise blood 
pressure.  When the Veteran was not experiencing such 
situations, it appeared that his blood pressure was in the 
normal range.

In an April 2006 letter submitted to the RO, the Veteran 
stated that he was obtaining an expert medical opinion from a 
military doctor who agreed that his hypertension was service 
connected in that it was incurred while on active duty.  
However, the only medical opinion of record as to the 
etiology of the Veteran's current hypertension is that of the 
examiner who conducted the May 2009 VA examination.  As the 
VA examiner explained the reasons for his opinion, and it is 
consistent with the evidence of record, his opinion is 
entitled to substantial probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

The Veteran and his family have reported a continuity of 
symptomatology.  In his August 2000 claim, the Veteran stated 
that he experienced hypertension beginning in 1996 and that 
it continued since that time.  Furthermore, in an April 2001 
statement (VA Form 21-4138), the Veteran's ex-wife stated 
that the Veteran had been experiencing high blood pressure 
for three years.  While the Veteran and his family members 
are competent to testify as to continuity of symptomatology, 
the objective evidence indicates that while elevated blood 
pressure readings were reported on occasion in service, the 
Veteran's hypertension likely did not develop until two years 
after service.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 
451 F.3d at 1336.  Furthermore, this testimony is 
inconsistent with the May 2009 VA examination report which 
indicates that the Veteran reported that he was first 
diagnosed with hypertension after service at the Naval 
Hospital between 2000 and 2001.

If a chronic disease, such as hypertension, is shown in 
service and at any time thereafter, service connection will 
be conceded.  38 C.F.R. § 3.303(b).  There must, however, be 
sufficient observations in service to identify the disease 
entity.  Id.  As discussed above, the observations in service 
did not identify hypertension in accordance with VA criteria.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
entitlement to service connection for hypertension must be 
denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


